Title: To Benjamin Franklin from James Parker, 12–13 September 1769
From: Parker, James
To: Franklin, Benjamin



Honoured Sir
New-York, Sept. 12[–13]. 1769
The Packet being detain’d two or three Days on the following Occasion, tho’ I had wrote four Days ago, all that was then necessary, I could not dispence with writing again; And notwithstanding you will doubtless hear it, if I had not wrote: It pleased God to take our Governor Sir Henry Moore, Bart. out of this World, Yesterday half after 3 o’Clock in the Afternoon; he died of a Bloody Flux: and laid a great while very low, tho’ on Monday Morning he seemed better than for some Time before, but it was only a little lightning before Death. He is to be buried this Afternoon. Tis said Old Mr. Colden will administer the Government again, he is at Flushing, but expected here this Day: He is but weakly and infirm, and Judge Horsmanden, the first Councillor lies almost dying also. I had the same Flux a Fortnight ago but it is gone off in a Fit of the Gout: so that the manifold Infirmities that accompany me, induces me to think I ought to persevere in laying down the Custom-House Office, which I only Wait to hear from you.
The Government of this Colony is esteemed the most lucrative of any on the Continent, exclusive of Virginia. I Would you had Interest and Inclination to procure it for yourself: A few years in it, would be of more Emolument to you, than any Thing you have yet had. I wish for your own Sake only, that could be the Case; far be it from me, to have any other View in this Wish. And as Wishing is all the Ability I have, I can only add, that I am as ever Your most obliged Servant
James Parker.


Honoured Sir
Nyork Sept. 13. 1769
Yesterday Capt. Tingley arrived after a Passage of near 13 Weeks, by whom I’ve just received yours of June 14: I shall send it along this Day’s Post, as ordered. I had sent my Letter of Yesterday to the Office, before I received yours, and I write this short note purposely to stick into it, if I can find it again. The Governor was buried last Night—Mr. Colden is governor. I am as ever Yours
James Parker

 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Packet
Endorsed: J. Parker 1769–70
